Citation Nr: 0022620	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-46 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This matter was previously before the 
Board in August 1999 and has returned following a Remand for 
additional development.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


REMAND

Where the remand orders of the Board or Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board's August 1999 remand instructions requested the 
examiner to provide an opinion as to whether it was at least 
as likely as not that the veteran's pre-existing cervical 
spine disorder increased in disability as a result of the May 
8, 1970 incident.  The examiner's opinions were to be 
supported by a complete written rationale.  A review of the 
evidence generated following the August 1999 remand fails to 
reflect an opinion as regards the above remand instruction.  

To ensure full compliance with due process requirement and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should refer the veteran's 
claims file to the appropriate 
specialist, preferably the VA 
physician who prepared the previous 
study in this case (if available).  
The examiner is requested to the 
review the claims file, including the 
pre-service (private) medical data 
dated in September 1968, July 1969, 
September 1969, and April 1970; the 
complete service medical records; the 
post-service (private) medical data 
received from Drs. LaForce, Lisker and 
Consolo, as well as the medical data 
received from Kaiser Permanente and 
the American Hardware Insurance Group; 
and the diagnostic findings contained 
in the reports of VA examinations of 
March 1997 and October 1999.  In 
reviewing the veteran's case, the 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
pre-existing cervical spine disorder 
increased in severity as a result of 
the May 8, 1970 incident (i.e., the 
veteran's lifting of a duffel bag on 
that date in service).  Any and all 
opinions expressed must be supported 
by a complete written rationale.

2. The case should again be reviewed by 
the RO to ensure that the requested 
development has been completed.  If 
not, the incomplete examination must 
be returned for a supplemental 
statement.  See 38 C.F.R. § 4.70 
(1999).  The Board is obligated by law 
to ensure that the RO complies with 
its directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

3. Thereafter, the RO should review the 
record and readjudicate the claim of 
service connection for a low back 
disorder, based on the submission of 
new and material evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.156(a), and with the 
Court's rulings enunciated in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), 
Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. 
App. 209 (1999).  

If the determination remains unfavorable to the veteran, he 
(and his representative, if he so decides to designate 
someone) should be furnished a supplemental statement of the 
case and be given an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

